DIXON, Judge.
This is a companion case to Haire v. Allstate Insurance Company et al., No. 11,223, 224 So.2d 531 this day decided. The cases were consolidated for the purpose of trial.
Plaintiff is the collision insurer of Thomas Edward Haire, and sues to enforce its subrogation agreement against the defendants, Gayle Smith and Allstate Insurance Company. There was judgment in the district court for the defendants, rejecting the demands of the plaintiff.
We have this day found that the accident for which this plaintiff claims damages was caused by the negligence of Gayle Smith, and that plaintiff’s insured, Thomas Edward Haire, was not guilty of contributory negligence which might have precluded his recovery.
The automobile owned by Haire and insured by the plaintiff was a total loss as a result of the accident. Plaintiff’s net loss was $2,687.08.
For the reasons expressed in Haire v. Allstate Insurance Company et al., No. 11,223, 224 So.2d 531 this day decided, the judgment of the district court rendered in the case before us is reversed, and it is decreed that there be judgment in favor of the plaintiff, Aetna Casualty & Surety Company, and against the defendants, Gayle Smith and Allstate Insurance Company, in solido, in the full sum of $2,687.08, with 5% interest from date of judicial demand until paid, and all costs of this suit.